DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 9, 12, 15, 17 and 19 are objected to because of the following informalities:  
Regarding Claims: 6, 12, 15, and 17 Line 5 each state: “wherein the primary valve body constitutes a part of a hollow rod provided with a” should be changed to state: --wherein the pressure-sensitive valve member includes a hollow rod provided with a--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 9-10, 12-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 6-12 states: 
“a primary valve including a primary valve seat and a primary valve body driven by a solenoid, the primary valve being configured to open and close a communication between the discharge port and the control port in accordance with a movement of the primary valve body;
a pressure-sensitive valve that is formed by the primary valve body and a free end portion of a pressure-sensitive body fixed to the valve housing and that is configured to open and close communication between an outside of the pressure-sensitive body and an inside of the primary valve body,” 
It is unclear the exact limitations the applicant is introducing here, specifically when the claim is read in light of the specification, the primary valve body corresponds to element 51 (¶0024 “primary sub-valve body 51 which corresponds to a primary valve body”, additionally element 51 moves by action of the solenoid to open and close opening 10a between the discharge port and the control port) and the pressure-sensitive valve corresponds to element 53. Furthermore, while it is clear that element 70 is the claimed “free end portion (70)” of “a pressure-sensitive body fixed to the valve housing (e.g. pressure-sensitive body 61 fixed to valve housing 10 via partition 11)”, it is unclear how the primary valve body 51 is able to form the pressure-sensitive valve 53 as claimed. This is because element 51 does not make up any part of the disclosed pressure sensitive valve 53. Because of this deficiency it is unclear what applicant is trying to claim, and as a result the scope of claim 1 is unclear. Because part of element 52 (e.g. part 52a) forms the other part of pressure-sensitive valve 53 and element 52 is disclosed as being connected and fixed to element 51 (¶0035) the claim would make sense if it stated that pressure-sensitive valve member 52 where fixed to the primary valve body 51 and formed the pressure-sensitive valve. Therefore for the purpose of examination Claim 1 Line 6-12 will be read as:  
--a primary valve including a primary valve seat and a primary valve body driven by a solenoid, the primary valve being configured to open and close a communication between the discharge port and the control port in accordance with a movement of the primary valve body;
the primary valve body 51 is connected and fixed to a pressure-sensitive valve member 52;
a pressure-sensitive valve that is formed by the  pressure-sensitive valve member and a free end portion of a pressure-sensitive body fixed to the valve housing and that is configured to open and close communication between an outside of the pressure-sensitive body and an inside of the primary valve body,--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 1-4, 6-7, 9-10, 12-13, and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 1: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 1 which require four particular valves, and three of the four valves (i.e. the pressure-sensitive valve 53, the differential CS valve 57, and the electromagnetic CS valve 58) are each required to be disposed in the same pressure sensitive chamber (i.e. pressure-sensitive chamber 40 which is understood to be the entire interior portion of valve housing 10 located to the left of element 10a in Fig 3, as ¶0032 states that pressure-sensitive chamber 40 communicates with Pc port 14 and second Ps port 15) and the prior art of record is unable to address these limitations in combination with all of the other limitations set forth in independent claim 1.

When the prior art of Umemura 2008/0138213 attempts to reject claim 1, elements 53,43 are able to address the “pressure-sensitive valve” limitations. However, once elements 54,43 are used to address the “pressure-sensitive valve” limitations, they are no longer able to address the later recited “differential CS valve” limitations. Furthermore, the electromagnetic CS valve 42,36 is located at an opposite end of the valve housing from where the pressure-sensitive chamber is located, and thus the electromagnetic CS valve is not located in the same pressure sensitive chamber as the differential CS valve. Additionally, the prior art of record is unable to modify Umemura 2008/0138213 to cure these deficiencies.
When the prior art of EP 2784320 attempts to claim 1, the prior art of EP 2784320 is unable to address the limitations of both the pressure-sensitive valve and the differential CS valve separately. Additionally, the location of the electromagnetic CS valve is located at an opposite end of the valve housing from where the pressure-sensitive chamber is located, and thus the electromagnetic CS valve is not located in the same pressure sensitive chamber as the differential CS valve. Additionally, the prior art of record is unable to modify EP 2784320 to cure these deficiencies.
Response to Arguments
Applicant’s arguments, see Page 7 ¶3-Page 8 ¶2, filed 04/28/2022, with respect to the art rejections of claim 1 under §102 have been fully considered and are persuasive.  The art rejections of claim 1 under §102 of 02/18/2022 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746